DETAILED ACTION
This office action is in response to the initial filing dated June 23, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-3 are currently pending.

Claim Objections
Claim 1 is objected to because the preamble of the claim is directed to a device for determining that a driver is in a driving difficult state, however, the body of the claim does not recite determining that a driver is in a driving difficult state.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
an operation abnormality detection unit and 
a traveling abnormality detection unit
in claims 1-3 and 
a driver abnormality detection unit and 
an integrated determination unit 
of claims 2 and 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Specifically, each of the identified claim limitations is interpreted as an ECU according to page 11, lines 21-25 of the filed specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 3 recites detecting an abnormality in the state of a driver, “thereafter” detecting an abnormal traveling, and “thereafter” detecting an abnormal operation. However, the specification does not recite this claimed order of events.
	Specifically, page 11, lines 22-25 recite the “integrated ECU 100 detects a driver abnormality, a driving operation abnormality, and a vehicle state abnormality in order”. Further, page 12, lines 1-3 recite that the “vehicle state abnormality is an abnormality in the vehicle behavior and traveling state occurring as a result of the driver’s driving operation”. Lastly, page 26, lines 15-22 state that “the detection process for the abnormal driving operation item and the detection process for the vehicle state abnormality item may be performed concurrently with the detection process for the driver abnormality item. As a result of this, a temporal order of these abnormality detections may be interchanged. One example is such that the state determination device may determine the driving difficulty state even when the driving operation abnormality and the vehicle state abnormality are detected substantially at the same time.” Therefore, the specification does not provide support for the order of events, as claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 2 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chandy (US PG Pub #2018/0107214).
As to claim 2, Chandy teaches a state determination device to determine that a driver who is driving a vehicle is in a driving difficult state (Paragraph [0003] teaches a decision making module; Paragraph [0020] teaches indicating that the driver is not in an attentive state), comprising: 
a driver abnormality detection unit that detects an abnormality in a state of the driver (Paragraph [0013] teaches handwheel touch sensor 35 and camera 36 as driver state sensors); 
an operation abnormality detection unit that detects an abnormality in a driving operation input by the driver (Paragraph [0013] teaches handwheel torque sensor 31 and handwheel velocity sensor 33); 
a traveling abnormality detection unit that detects an abnormality in a traveling state of the vehicle (Paragraph [0013] teaches vehicle speed sensor 34); and 
an integrated determination unit that determines that the driver is in the driving difficult state in response to a first condition, a second condition and a third condition being all met (Paragraphs [0014] and [0015] teach a processor receiving fused sensor input from one or more of the sensors for automated control of the vehicle; Paragraph [0020] teaches the automated  control determining if the driver is attentive), 
	the first condition being that the abnormality in the state of the driver associated with steering is detected by the driver abnormality detection (Paragraph [0013] teaches handwheel touch sensor 35 and camera 36 as driver state sensors), 
	the second condition being that an abnormal operation associated with steering is detected by the operation abnormality detection unit (Paragraph [0013] teaches handwheel torque sensor 31 and handwheel velocity sensor 33), and 
	the third condition being that an abnormal traveling is detected by the traveling abnormality detection unit (Paragraph [0013] teaches vehicle speed sensor 34).

Allowable Subject Matter
Claim 1 is allowed.
Claim 3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
	Claim 1 recites in response to detecting the abnormality in the driving operation, the traveling abnormality detection unit starts a detection process for, from among a plurality of abnormal traveling items predefined for the traveling state, an abnormal traveling that is associated with the abnormal operation detected by the operation abnormality detection unit. The prior art of record does not teach, suggest, or render obvious this claimed limitation.
Claim 3 recites not determining that a driver is in a driving difficult state in response to only detecting an abnormality in the sate of the driver, but determining that the driver is in a driving difficult state in response to: the driver abnormality detection unit detecting the abnormality in the state of the driver; thereafter the traveling abnormality detection unit detecting an abnormal traveling; and thereafter the operation abnormality detection unit detecting an abnormal operation. The prior art of record does not teach, suggest, or render obvious the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Otake (US PG Pub #2018/0001898)
	Kishi et al. (US PG Pub #2017/0313319)
	Kameyama (US PG Pub #2006/0235753)
	Agnew et al. (US PG Pub #2018/0268695)
	Odate et al. (US PG Pub #2019/0092346)

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN W SHERWIN/Primary Examiner, Art Unit 2688